Citation Nr: 1427973	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970 and February 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has testified that he began suffering chronic headaches following a head injury during service.  Service records show treatment for headaches in April 1969 and a head laceration and jaw contusion following a fight in July 1972.  The record is silent for any other complaints or treatment for headaches from 1972 to 2002 when the Veteran reported having chronic headaches since service.  VA neurology consultations have suggested several possible causes for the Veteran's headaches including tension, sleep apnea, and possible traumatic brain injury.  An April 2012 letter from a VA internist suggests that the Veteran's headaches are due to traumatic brain injury during service.

As the record before the Board contains a current diagnosis of chronic headaches, an indication that the Veteran was treated for headaches at least once during service, and conflicting opinions regarding the cause of the Veteran's headaches, the Board finds that an examination is warranted to determine the nature, onset and etiology of the Veteran's headaches and their relationship to his service.  McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service headache symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional.  The Veteran's claims file should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies should be conducted, and the examiner is requested to provide a specific opinion as to whether it is at least as likely as not that the Veteran's chronic headaches are related to or had their onset during service.

Specifically, the examiner should review and address the Veteran's complaint of headaches in April 1969, his head laceration in June 1972, the neurology consultations from July 2004 and March 2008; and the April 2012 letter from VA attending internist.  

The examiner should provide an explanation for all elements of his/her opinion including whether the Veteran suffered traumatic brain injury during service and if so whether that is related to his current headaches. 

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



